Citation Nr: 1614430	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-17 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left maxillary sinusitis.

2.  Entitlement to a compensable rating for a postoperative right knee disability.

3.  Entitlement to a compensable rating for a postoperative left knee disability.

4. Entitlement to a compensable rating for a right knee scar.

5.  Entitlement to a compensable rating for a left knee scar. 

6.  Entitlement to a compensable rating for a left inguinal herniorrhaphy scar.

7.  Entitlement to a compensable rating for headaches.

8.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to August 2007.  He also submitted orders showing that he was again on active duty from January 2012 to January 2016 with the Tennessee Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2015 this matter was last before the Board, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board remanded the matter to afford the Veteran an opportunity to appear at a videoconference hearing before the Board.  As noted above, the Veteran was on active duty at that time.  The Board noted this in its remand, and directed that the Veteran be scheduled for the hearing following his return from active duty.  
Following the Board's remand, the Veteran was not apparently scheduled for a hearing before the Board.  A review of the record also indicates that correspondence from VA to the Veteran was returned as undeliverable and sent to an address in North Carolina.  Along these lines, it is noted that the Veteran indicated in January 2012 that he was relocating to Tennessee.  He provided VA with an address at which he could receive correspondence, as well as a cell phone number at which he could be contacted.  See January 30, 2012, VA Form 21-0820 (Report of General Information). 

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  While the Board regrets additional delay in this case, the matter must be remanded to attempt to afford the Veteran a videoconference before the Board, as he has requested.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before the Board.  He should be notified of the hearing date, location, and time (and the AOJ should contact him to ascertain his availability on the scheduled date, to include at the cell phone number disclosed in the January 30, 2012, VA Form 21-0820, if necessary).  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




